Citation Nr: 1529239	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  07-36 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a perforated right ear drum.

2.  Entitlement to service connection for right ear sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for right ear Meniere's disease



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case was previously before the Board in August 2014, at which time the Veteran's claims were remanded in order to provide the Veteran with a VA examination to address the etiology of his right ear conditions.  The Board also requested that the Veteran be afforded an opportunity to provide documentation of a purported prior award of service connection for hearing loss, as well as additional information or authorization for VA to obtain additional treatment records pertinent to the claims on appeal.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have physical residuals of the perforated eardrum injury incurred in service.

2.  The Veteran's right ear hearing loss and tinnitus are symptoms of his Meniere's disease.




3.  The Veteran's Meniere's disease was not caused by the perforated eardrum or ear infections treated in service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a perforated right ear drum are not met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for right ear sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for Meniere's disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, tinnitus, and Meniere's disease, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran contends that his current right ear hearing loss, tinnitus, and Meniere's disease are related to a perforated right ear drum incurred in service.  The Board does not dispute that the Veteran's service treatment records show that he perforated his ear drum while cleaning his right ear with a cotton swab.  See Service Treatment Records dated May 7, 1971, May 10, 1971, and May 18, 1971.  The Board also notes that he was treated for an ear infection and related hearing problems while in service.  See Service Treatment Records dated July 14, 1969, and July 16, 1969.  However, a September 1971 examination performed in anticipation for release from active duty, clinically evaluated the ears and drums as "normal," and the audiometer revealed normal hearing in puretone thresholds as defined by VA regulations. See 38 C.F.R. § 3.385.  The only defect noted at this time was related to visual acuity.  As such, the problems associated with the ear infection and the ear drum perforation appear to have been acute and transitory conditions that resolved by the time of the Veteran's discharge from active duty service. 

The Board also does not dispute that the Veteran has a current diagnosis of Meniere's disease with symptoms of hearing loss and tinnitus.  Therefore, the dispositive question in this case is whether the Veteran's current diagnosis of Meniere's disease, to include symptoms of hearing loss and tinnitus, is related to the ear drum perforation and infection incurred in service.

In support of his claim, the Veteran submitted private medical records and opinions from Dr. P.M. and his associates, dated from 2003 to 2005, which are related to his claimed right ear condition. A January 2003 private medical examination showed that the Veteran reported experiencing chronic right ear plugging in May 2002 after an upper respiratory infection.  He also reported having a constant hissing type tinnitus and distorted hearing in his right ear. Physical examination and inspection using fiber-optic nasopharyngoscopy revealed no abnormalities.  An audiogram showed normal auditory acuity in the left ear but the right showed an asymmetric sensorineural hearing loss of moderate proportion. A subsequent January 2003 MRI scan was normal.  Physical examination in July 2003 again showed that the canals and tympanic membranes were normal in all respects.  The Veteran began experiencing dizziness in March 2005, and was diagnosed with Meniere's disease in October 2005.  Physical examination of the ear continued to show a normal canal and tympanic membrane.  Dr. P.M. opined that "Right Meniere's disease with recurring vertigo, hearing loss, and tinnitus following right ear injury during service in the US Navy[.].  The right ear injury was as likely as not the cause of his right Meniere's disease."  

The Veteran was provided with a VA examination in October 2014 to address the etiology of his Meniere's disease, hearing loss, and tinnitus.  The Veteran reported that during service, he had injured his right ear with a q-tip, which caused decreased hearing which resolved spontaneously, and may also have caused a tympanic membrane perforation.  He also reported that he did not note any hearing , tinnitus, or balance problems until around 2000, when he began noting some plugging of the right ear.  The Veteran's service treatment records were not available for review; however, the examiner reviewed the Veteran's claims file and private treatment records, noting that an audiogram showed sensorineural hearing loss on the right, a normal MRI, and a diagnosis of Meniere's disease in 2005.  Additionally, the private treatment records showed that the Veteran has been able to manage his symptoms by avoiding salty food, shellfish, and caffeine.  Physical examination of the Veteran's ear revealed a normal external ear, ear canal, and tympanic membrane.  Gait, Romberg, Dix Hallpike, and limb coordination testing was also normal.  However, refixation saccades were absent on head thrusts in the left side.

The VA examiner concluded that the Veteran's hearing impairment, vertigo, and tinnitus were attributable to the Meniere's disease, and opined that the Veteran's symptoms were not related to service.  Specifically, the examiner opined that the Veteran's progressive right sided hearing loss, tinnitus, and vertigo are related to salt intake.  The examiner further explained that Meniere's disease is not caused by trauma to the tympanic membrane, but rather is caused by an imbalance of the fluid/electrolyte levels across the various compartments in the inner ear structures.  Neither trauma nor severe infection would cause such a problem with the inner ear structures.  Even if they would, it would have occurred at the time of the injury rather than 30 years later.  For those reasons, the examiner determined that it was "less likely than not" that either the ear trauma or severe ear infection caused or exacerbated the Veteran's current Meniere's disease and symptoms.

The VA examiner provided an addendum opinion in April 2015, after the Veteran's service treatment records became available for review.  However, the examiner determined that "[t]here is nothing in that information that causes me to change the previously stated opinion."

Based on the above, the Board first finds that the Veteran does not have any physical residuals of the in-service ear drum perforation.  Examination reports from both the VA examiner and Dr. P.M. consistently documented that the Veteran's ear drum was completely normal.  The Board acknowledges that the Veteran states that Dr. P.M. observed scar tissue in his right ear and implied that it was related to his hearing loss and tinnitus.  However, the Board affords more probative weight to the findings documented by the Veteran's medical providers made contemporaneously with examination.  Accordingly, the Board finds that the weight of the evidence shows that he does not have any physical residuals of the in-service right ear drum perforation.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer, 3 Vet. App at 225.  Accordingly, the claim for service connection for residuals of a perforated right ear drum is denied.

As to the Veteran's remaining claims, the Board notes that the Veteran's right ear hearing loss, tinnitus, and Meniere's disease have been adjudicated as separate conditions.  However, both the VA examiner and Dr. P.M. determined that the Veteran's hearing loss and tinnitus are symptoms of his Meniere's disease, rather than separate conditions.  Therefore, the remainder of the Board's analysis will focus on whether the Meniere's disease is related to service.  

The Board finds that the Veteran's current Meniere's disease is not related to service.  First, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim for service connection for Meniere's disease.  Neither the condition nor manifestations sufficient to identify it were shown during or within one year of service.  The hearing problems noted in service were reported in conjunction with the single report of ear infection and had resolved prior to separation.  There were no complaints of tinnitus during service.  The Veteran's military separation examination showed no ear abnormalities and hearing within normal limits.  Notably, the Veteran acknowledged that he did not have any ear problems at separation from service or when he filed a claim for service connection in October 1971.  See Veteran statement dated October 23, 2014.  Rather, he did not begin experiencing problems with his right ear until 2003.  Id.  As the evidence does not show Meniere's disease or manifestations of the condition during or within one year of service, service connection cannot be granted on a presumptive basis.

The Board also finds that the weight of the evidence is against the Veteran's claims on a direct basis.  Although Dr. P.M. opined that the Veteran's Meniere's disease, hearing loss, and tinnitus are related to the ear infection incurred in service, his opinions are completely devoid of rationale, and are therefore not probative.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  As noted by the Board in its August 2014 decision, Dr. P.M. fails to state any medical principles and/or reasons in support of his opinions that the Veteran's Meniere's disease, hearing loss, and tinnitus are related to the ear infection incurred in service.  See also Dr. P.M. record dated December 6, 2011 (stating "the right ear injury was as likely as not the cause of his right Meniere's disease.")  Furthermore, Dr. P.M. acknowledged that he did "not have medical records or audiograms to substantiate [his opinion]."  

In comparison, the VA examiner's opinion that the Veteran's right ear condition and symptoms are not related to either the ear drum perforation or infection experienced in service is supported with a thorough explanation of the physiology regarding Meniere's disease, as well as an application of those principles to the specific facts of the Veteran's case following a review of his service treatment records.  Therefore, the probative medical evidence of record weighs against the Veteran's claim.

The Board acknowledges that the Veteran sincerely believes his Meniere's disease to be due to his in-service ear drum perforation or ear infection.  However, while the Veteran is competent to describe certain symptoms associated with his Meniere's disease, such as hearing loss, tinnitus, and vertigo, he is not competent to provide testimony regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The cause of the Veteran's Meniere's disease is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in making such an opinion as to cause of that condition.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of his Meniere's disease do not constitute competent evidence on which the Board can make a service connection determination.




Accordingly, the Board finds that the weight of the evidence shows that the Veteran's Meniere's disease is not related to service.  As his hearing loss and tinnitus are symptoms of the Meniere's disease, those conditions are also not related to service.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in March 2003 and October 2014 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  He was given an opportunity following the Board's August 2014 decision to submit additional evidence or argument, and he did not identify any outstanding treatment records that he wanted VA to obtain.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with a VA examination in October 2014, with a supplement opinion provided in April 2014.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.



ORDER

Entitlement to service connection for residuals of a perforated right ear drum is denied.

Entitlement to service connection for right ear sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for Meniere's disease is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


